Citation Nr: 0022577	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD) 
and a dysthymic disorder, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion






REMAND

The veteran served on active duty from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD and a dysthymic disorder, evaluated as 50 percent 
disabling.  

Additional development of the evidentiary record is required 
prior to adjudication of the veteran's claim.  Potentially 
relevant medical records have not been obtained by the RO.  
For example, the most recent VA treatment records associated 
with the claims folder are dated in 1996.  However, in 1999 
the veteran reported that the Baton Rouge VA Medical Center 
continuously changes and strengthens his medication.  It also 
appears that he has been referred to the Vet Center for 
treatment.  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

As the case must be remanded for the foregoing reason, an 
additional VA examination would also be helpful as to 
determining the current degree of impairment resulting from 
the veteran's service-connected PTSD and dysthymic disorder.  
See Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment 
of the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  

Therefore, this case is REMANDED for the following:



1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected PTSD and dysthymic 
disorder since 1996 and obtain all records 
of any treatment reported by the veteran 
that are not already in the claims file.  
The Board is particularly interested in 
any treatment received at the Baton Rouge 
and New Orleans, VA Medical Centers and at 
any Vet Center. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected PTSD 
and 


dysthymic disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD and dysthymic disorder on 
his social and industrial adaptability.  
In so doing, the examiner is asked to 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's service-connected PTSD and 
dysthymic disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 


diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, review the 
evidence of record at the time of the 
April 1998 rating decision that was 
considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for PTSD and a 
dysthymic disorder at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



